DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 6 and 7 are objected to because of the following informalities:  Regarding Claim 6, last line, there appears to be a colon missing between “0.1” and “0.4”. Analogous objection applies to Claim 7. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-12, and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it is unclear what it means for amount of Re in coating to be “up to 1.0 Re, if any” and “less than 0.50 . . ., if any”. It is unclear what is the maximum amount of permissible Re in the coating.
Regarding Claim 6, it is unclear what is meant by “up to 0.0 Ta, if any”. Does this simply mean that the coating excludes Ta? Does it have some other meaning? Analogous rejection applies to amounts of W, Mo, and Re in Claim 6 and to amounts of Mo and Re in Claim 7.
Regarding Claim 6, it is unclear what is meant by “0.3-0.6 Y, if any”. Does this mean that the coating has 0.3 to 0.6 Y? Does it mean that coating may have 0.3 to 0.6 Y or none? Does it have some other meaning? Analogous rejection applies to amount of Zr in Claim 6 and to amounts of Y, Zr, Ta, and W in Claim 7.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding Claim 7, the lower limit of Cr (4.1), the upper limit of Co (14.2) and the upper limit of Ta (6.2) are outside the respective ranges of these coating elements in previous Claim 1, and so this claim fails to further limit previous Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9-12, and 15-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bose et al. EP 2877683 in view of Kawagishi WO 2012/053517. Bose et al. teaches metallic coating for single crystal superalloy, wherein the superalloy should be nickel based with relatively low amounts of Al and controlled amounts of Ru and Re. Bose teaches range of coating materials that overlap those claimed and teaches specific material that, exclusive of Pt group elements, is, in weight percentages, 61.41 Ni (largest ingredient), 7.23 Al, 11.9 Co, 9.33 Cr, 0.13 Hf, 0.16 Si, 0.48 Y, 1.23 Mo, 1.3 Re, 4.35 Ta, and 2.5 W. See Bose (paragraphs 13, 14, 19, 27, and 29). Kawagishi teaches nickel single crystal superalloy needing protective coating, wherein substrate has range of compositions being claimed (paragraphs 37). See Kawagishi USPA 2013/0202913 (Table 1) (translation of WO 2012/053517). It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the coating of Bose to suggested nickel based superalloy single crystal turbine substrates, such as those of Kawagishi, since Bose teaches that such coatings provide effective protection to such substrates. It would have been obvious to one of ordinary skill in the art at the time of the invention to prepare the substrate from any of the compositions in the disclosed range of Kawagishi since all such compositions are taught as being those for which protective coating would be expected to provide effective protection. See MPEP 2144.05 (“‘[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.’ In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).”). In doing so, substrates with claimed amount of Hf would be obtained. The coating of Bose may have less than 1.0 % Re since Bose teaches that Re is an optional element. See, for example, Bose (paragraph14). It would have been obvious to one of ordinary skill in the art at the time of the invention to prepare the coating of Bose without Re, or with less Re such that it is less than 1.0 wt. %, since Bose teaches that lesser amounts are satisfactory for effective protection. Regarding Claims 3 and 18, Kawagishi does not teach the specific properties, but teaches alloys that have the same composition and structure (or comparable) as being claimed which applicant has characterized as obtaining these specific properties.  Thus, absent evidence to the contrary, it is reasonable to presume that the rendered obvious substrates are the same as or substantially the same as those being claimed. Furthermore, Kawagishi refers to the alloys as being fourth generation superalloy (paragraph 37), which are generally characterized as having claimed rupture life.  See Walston et al. “Joint Development of Fourth Generation Single Crystal Superalloy” in Superalloys 2004 (cited in applicant’s IDS filed on 28 October February 2020) (Figures 10 and 18). Regarding Claim 10, Bose teaches a range of Cr and other elements that is effective. It would have been obvious to one of ordinary skill in the art at the time of the invention to use lesser amounts of Cr and greater amounts of other elements (such as Co, Ta, W, etc.) within the suggested range of Bose as being effective. In doing so, compositions having the claimed relationship would be expected to be obtained. Regarding Claim 12, Bose teaches a range of Ta and Re and other elements that is effective. It would have been obvious to one of ordinary skill in the art at the time of the invention to use lesser amounts of Ta and/or Re within the suggested range of Bose as being effective. In doing so, compositions having the claimed relationship would be expected to be obtained. Regarding Claim 15, since the coating can have minimal amounts of Re and the substrate has significant amounts of Re, the claimed ratio would be expected to be obtained. Regarding Claim 16, Bose teaches that Bose’s coating system leads to no SRZ. See Bose (paragraph 27). Thus, it would be expected that claimed feature is met by Bose’s coating system.  Moreover, upon only limited exposure, claimed SRZ would be expected to be present, even if one were to form after longer exposure. Regarding Claim 17, Bose teaches fabricating turbine blades and fabricating single crystals. See Bose (paragraphs 1 and 15), rendering provision obvious.
Claims 1-5, 9-12, and 15-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bose et al. EP 2877683 in view of Kobayashi USPA 2011/0171057. Bose et al. teaches metallic coating for single crystal superalloy, wherein the superalloy should be nickel based with relatively low amounts of Al and controlled amounts of Ru and Re. Bose teaches range of coating materials that overlap those claimed and teaches specific material that, exclusive of Pt group elements, is, in weight percentages, 61.41 Ni (largest ingredient), 7.23 Al, 11.9 Co, 9.33 Cr, 0.13 Hf, 0.16 Si, 0.48 Y, 1.23 Mo, 1.3 Re, 4.35 Ta, and 2.5 W. See Bose (paragraphs 13, 14, 19, 27, and 29). Kobayashi teaches nickel single crystal superalloy needing protective coating, wherein substrate has range of compositions being claimed (paragraph 43; and Table 2). It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the coating of Bose to suggested nickel based superalloy single crystal turbine substrates, such as those of Kobayashi, since Bose teaches that such coatings provide effective protection to such substrates. It would have been obvious to one of ordinary skill in the art at the time of the invention to prepare the substrate from any of the compositions in the disclosed range of Kobayashi since all such compositions are taught as being those for which protective coating would be expected to provide effective protection. See MPEP 2144.05 (“‘[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.’ In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).”). In doing so, substrates with claimed amount of Hf would be obtained. The coating of Bose may have less than 1.0 % Re since Bose teaches that Re is an optional element. See, for example, Bose (paragraph14). It would have been obvious to one of ordinary skill in the art at the time of the invention to prepare the coating of Bose without Re, or with less Re such that it is less than 1.0 wt. %, since Bose teaches that lesser amounts are satisfactory for effective protection. Regarding Claims 3 and 18, Kobayashi does not teach the specific properties, but teaches alloys that have the same composition and structure (or comparable) as being claimed which applicant has characterized as obtaining these specific properties.  Thus, absent evidence to the contrary, it is reasonable to presume that the rendered obvious substrates are the same as or substantially the same as those being claimed. Furthermore, these alloys may be characterizable as being fourth generation superalloy (paragraph 37), which are generally characterized as having claimed rupture life.  See Walston et al. “Joint Development of Fourth Generation Single Crystal Superalloy” in Superalloys 2004 (cited in applicant’s IDS filed on 28 October February 2020) (Figures 10 and 18). Regarding Claim 10, Bose teaches a range of Cr and other elements that is effective. It would have been obvious to one of ordinary skill in the art at the time of the invention to use lesser amounts of Cr and greater amounts of other elements (such as Co, Ta, W, etc.) within the suggested range of Bose as being effective. In doing so, compositions having the claimed relationship would be expected to be obtained. Regarding Claim 12, Bose teaches a range of Ta and Re and other elements that is effective. It would have been obvious to one of ordinary skill in the art at the time of the invention to use lesser amounts of Ta and/or Re within the suggested range of Bose as being effective. In doing so, compositions having the claimed relationship would be expected to be obtained. Regarding Claim 15, since the coating can have minimal amounts of Re and the substrate has significant amounts of Re, the claimed ratio would be expected to be obtained. Regarding Claim 16, Bose teaches that Bose’s coating system leads to no SRZ. See Bose (paragraph 27). Thus, it would be expected that claimed feature is met by Bose’s coating system.  Moreover, upon only limited exposure, claimed SRZ would be expected to be present, even if one were to form after longer exposure. Regarding Claim 17, Bose teaches fabricating turbine blades and fabricating single crystals. See Bose (paragraphs 1 and 15), rendering provision obvious.
Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claims 6 and 7, the reviewed prior art does not teach or suggest the claimed subject matter of these claims. Particularly, the reviewed prior art does not teach or suggest the claimed combination of substrate and coating compositions in the claimed context. For example, Bose et al. EP 2877683 fails to teach or suggest the claimed coating compositions. See Bose (entire document).
Response to Amendment
In view of applicant’s amendments and arguments, applicant traverses the claim objections of the Office Action mailed on 30 September 2021. Objection is withdrawn.
In view of applicant’s amendments and arguments, applicant traverses the section 103 rejection over Bose in view of Kawagishi of the Office Action mailed on 30 September 2021. Applicant argues that specific coating composition range has not been identified. Specific composition is mentioned in rejection and ranges for elements are provided in column 3 in Bose. Applicant references SRZ performance, but it is unclear evidence is unexpected or commensurate with claim scope. Applicant argues that rejection is predicated on seeking less effectiveness, but it is unclear what applicant is referring to. Applicant argues that Bose’s substrate may not be the same as Kawagishi’s, emphasizing that Bose does not teach Ru in substrate. However Bose teaches fourth generation TMS138, which contains Ru. Bose teaches Bose’s coatings are generally useful in advanced substrates, of which Kawagishi’s are examples. Moreover, Bose teaches Bose’s coatings are useful for Ru containing substrates (paragraph 18). Applicant argues that Examiner has failed to explain why variation in amounts of Cr and other elements would lead to effective coatings. Bose teaches that such variations lead to coatings that achieve Bose’s purposes and so it would be expected that such variations lead to coatings that are effective for Bose’s purposes. Applicant argues that there is evidence of no SRZ that rebuts Bose. However, while there may be evidence, it is unclear that it is commensurate in scope with claimed coatings and substrates. Moreover, the claim may not be limited to the absence of SRZ under the conditions demonstrated. Rejection is maintained.
In view of applicant’s amendments and arguments, applicant traverses the section 103 rejection over Bose in view of Kobayashi of the Office Action mailed on 30 September 2021. The applicant makes various comments for which the significance is not clear. Applicant argues that fourth generation alloy similar performance is not supported. However, applicant has failed to address cited Walston or otherwise provide persuasive evidence of applicant’s assertion. Applicant appears to repeat traversal bases already addressed in rebuttal to traversal of previous rejection, and rebuttal is the same. Rejections are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539.  The examiner can normally be reached on Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        

3 May 2022